DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious an optical fiber, an L-shaped plate, a U-shaped cover plate and a V-shaped slot;
wherein the optical fiber comprises a straight section, a curved transition section and a curved fixed section that are sequentially connected;
the curved transition section of the optical fiber is arranged on an outer side surface of the L-shaped plate, the straight section of the optical fiber is fixedly arranged at a horizontal end of the L-shaped plate through the U-shaped cover plate, and the curved fixed section of the optical fiber is fixedly arranged on a curved end of the L-shaped plate through the V-shaped slot;
the straight section of the optical fiber is bonded and fixed to the U-shaped cover plate and the horizontal end of the L-shaped plate with a first UV adhesive having a first hardness;
a gap between the U-shaped cover plate and the horizontal end of the L-shaped plate is filled with the first UV adhesive;

in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883